Case 1:20-cv-00588-GBD Document 21 Filed 95/05/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VALENTIN MOKROV; EVGENE STAROV;
STANISLAVA GLEYZERMAN; INNA
LITVINEKO,

 

Plaintiffs, : ORDER
-against-
20 Civ. 588 (GBD)
AEROFLOT; VILEN KHILCHENKO,

Defendants.

GEORGE B. DANIELS, District Judge:

The May 28, 2020 initial conference is adjourned to August 13, 2020 at 9:30 a.m.

Dated: May 5, 2020
New York, New York
SO ORDERED.

GQ, 2A c GB Da: rel

 

Kop DANIELS
TED STATES DISTRICT JUDGE

 
